Citation Nr: 1742122	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and mood disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to February 2006. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In a July 2016 decision, the Board denied entitlement to service connection for obstructive sleep apnea and an acquired psychiatric disorder.  The Veteran appealed the Board's July 2016 decision to the U. S. Court of Appeals for Veterans Claims (Court).  In an April 2017 Joint Motion for Remand, the parties determined that the July 2016 Board decision should be vacated and remanded to the Board for further consideration consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the parties in the April 2017 Joint Motion found the Board erred in failing to provide an adequate medical examination under 38 C.F.R. § 4.125.  For appeals like this one certified to the Board after August 4, 2014, the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM V).  On remand, the parties agreed it was necessary for the Board to obtain a new VA examination that comported with DSM V when evaluating the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder.

Regarding the Veteran's service connection claim for obstructive sleep apnea, the parties in the April 2017 Joint Motion found that the Board erred when it relied upon inadequate February 2010 VA examination report findings.  On remand, the parties indicated that the Board should obtain an opinion that discussed whether the in-service diagnosis of a "sleep disorder" and symptoms of repeated awakening were evidence of sleep apnea during service.

Pursuant to the April 2017 Joint Motion, the AOJ should arrange for an additional VA medical opinion and VA examination, respectively, to clarify the etiology of the Veteran's claimed obstructive sleep apnea and acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed sleep and psychiatric disorders from the Gainesville VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to November 2013 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed sleep and psychiatric disorders from Gainesville VAMC for the time period from November 2013 to the present and associate them with the record.

2.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include MDD, mood disorder NOS, and PTSD.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

While the Veteran has indicated that he could not disclose much information about his claimed in-service stressors due to a non-disclosure agreement he signed before leaving service, he has asserted the following stressors:  
(1) Serving as a primary sniper for two teams operations in Arabian Sea, completing 12 missions in support of Operation Iraqi Freedom from November 2003 to November 2004 while stationed on the USS Vicksburg.  (2) Being involved in additional operations with small craft reconnaissance gathering maritime intelligence within confines of enemy combatants, in close quarter situations, and operating a non-traditional vessel that almost resulted in an engagement with friendly forces due to poor communications.  He noted that his crew was within a few seconds of being engaged with little chance of survival.  (3) Being exposed to a continuous hostile environment while stationed at Guantanamo Bay, Cuba, from November 2004 through November 2005 and enduring detainee's relentless attempts to escape as well as assault the staff by throwing human waste.  

After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present under DSM V.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any claimed in-service stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that any claimed stressor actually caused the Veteran's PTSD. 

The examiner must explain how the diagnostic criteria of the DSM V are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors. 

If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the DSM V have not been met.  The examiner should acknowledge and discuss the findings in the service treatment records showing the Veteran reported lack of sleep leading to short temper in October 1990, the November 1997 in-service mental health referral, the February 2010 VA examination report, the March 2010 VA addendum opinion, and the May 2012 VA Initial PTSD assessment. 

For each diagnosed psychiatric disability other than PTSD, to include MDD and mood disorder NOS, the examiner is requested to provide an opinion, based upon review of the service and post-service treatment records, the lay statements of record, and any examination findings, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to his active military service, to include his claimed stressors in service.  Again, the examiner should acknowledge and discuss the findings in the service treatment records showing the Veteran reported lack of sleep leading to short temper in October 1990, the November 1997 in-service mental health referral, the February 2010 VA examination report, the March 2010 VA addendum opinion, and the May 2012 VA Initial PTSD assessment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  Obtain a VA medical opinion to clarify the nature and etiology of the Veteran's claimed obstructive sleep apnea from an appropriate examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed obstructive sleep apnea is related to the Veteran's military service, including the documented in-service findings of a sleep disorder as well as complaints of difficulty sleeping, awaking every 20 to 30 minutes, in October 1990.  The examiner must discuss and reconcile whether the "sleep disorder" diagnosed during service in October 1990 was distinct from somnambulism AND whether the in-service diagnosis of a "sleep disorder" and symptoms of repeated awakening contained in the service treatment records constitute evidence of sleep apnea during active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the December 2012 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

